Citation Nr: 1813277	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  11-23 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating greater than 10 percent for service-connected chronic epididymitis with hydrocele and voiding dysfunction prior to January 16, 2013, and greater than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from October 1974 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Augusta, Maine.  Jurisdiction of this matter is currently with the RO located in Indianapolis, Indiana.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  Prior to January 16, 2013, the Veteran's chronic epididymitis was manifested by pain, swelling, and tenderness, without evidence of voiding dysfunction.

2.  From January 16, 2013, the Veteran's chronic epididymitis has been manifested by voiding dysfunction including urine leakage that requires absorbent material that must be changed less than two times a day and night time awakening to void three to four times. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for service-connected chronic epididymitis with hydrocele and voiding dysfunction prior to January 16, 2013, and greater than 20 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.27, 4.115a, 4.115b, Diagnostic Codes 7524, 7525, 7527 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in March 2010, April 2010, June 2010, and January 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, VCAA requirement is generic notice.  The type of evidence needed to substantiate the claim consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's service-connected disability was initially rated under Diagnostic Code 7599-7524.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99"). Diagnostic Code 7524 provides the rating criteria for removal of the testis, but does not list specific signs or symptoms aside from the removal of one or both testes.  

In April 2013, the RO determined that the Veteran's disability was more appropriately rated under Diagnostic Code 7527-7525.  Diagnostic Code 7527 provides the rating criteria for prostate gland injuries, and Diagnostic Code 7525 provides the rating criteria for chronic epididymo-orchitis.  The former disorder is rated as voiding dysfunction or as urinary tract infection, whichever is predominant, and the latter is rated as urinary tract infection.  38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7525.  

Voiding dysfunction is rated under three subcategories: Urinary Leakage, Urinary Frequency and Obstructed Voiding.  Where urinary leakage is predominant, a 60 percent disability rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent disability rating is warranted for leakage requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent disability rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.

Where urinary frequency is predominant, a 40 percent disability rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 20 percent disability rating contemplates daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent disability rating contemplates daytime voiding interval between two and three hours, or; awakening to void two times per night.

Where obstructed voiding is predominant, a 30 percent disability rating is assigned for urinary retention requiring intermittent or continuous catheterization.  A 10 percent disability rating contemplates marked obstructive symptomatology, such as hesitancy, slow or weak stream, decreased force of stream, with any one or combination of the following: (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate, less than 10 cc/sec; (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable disability rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.

Where rating for urinary tract infection, a 30 percent disability rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization, greater than two times per year, and/or requiring continuous intensive management.  A 10 percent disability rating contemplates long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management.

In light of the symptoms reported by the Veteran, the Board will consider rating the Veteran's disability under all potentially applicable diagnostic code provisions.

A review of the evidence of record date prior to January 16, 2013, shows that VA outpatient treatment records revealed that the Veteran was treated occasionally for symptoms associated with his service-connected disability.  The Veteran's disability was intermittently noted to be manifested by an enlarged epididymis that was tender to palpation, and was said to be a chronic problem.

A VA examination report dated in March 2010 shows that the Veteran reported problems with pain, swelling, tenderness, and discomfort, particularly with sexual intercourse.  He denied any erectile dysfunction.  He described developing nodules in the scrotum that had become enlarged and uncomfortable.  He added that surgery had been offered for the nodules, but that he could not proceed with the surgery due to risks involved.  The Veteran denied any voiding difficulties, dysuria, or hematuria.  He described that his stream was good, with no pain with ejaculation.  He described discomfort due to a throbbing sensation which was present constantly, requiring him to be careful when sitting.  There was no reported problem with incontinence, and had never had Foley catheterization.  He denied any kidney or bladder infections or kidney stones.  

Physical examination revealed that the Veteran was well-developed and well-nourished.  He had an antalgic gait due to rheumatoid arthritis.  His abdomen was flat and non-tender, without masses or organomegaly.  Femoral pulses were within normal limits.  The Veteran was circumcised with meatus patent.  The testes were descended with significant masses on the right side consistent with spermatocele.  One mass appeared to be two to three centimeters and complex with another centimeter nodule which was felt to be an epididymal cyst.  There were no inguinal hernias noted.  The prostate was 1+ and non-tender, and there were no nodules.  There were no rectal masses.  An echogram of the scrotum revealed a right septated hydrocele with a mild right varicocele.  The diagnosis was chronic epididymitis with right hydrocele and varicocele which would more likely than not be related to the history of chronic epididymitis and inflammation on the right side, particularly in the absence of any nodules or tenderness on the left side.

Having carefully considered the medical evidence of record prior to January 16, 2013, the Board finds that a disability rating greater than the 10 percent assigned is not warranted.  In this regard, the Veteran's service-connected disability was not manifested by voiding dysfunction, with urinary leakage requiring the wearing of absorbent materials which must be changed less than two times per day; urinary frequency with daytime voiding interval between one and two hours, or awakening to void three to four times per night; or obstructed voiding with urinary retention requiring intermittent or continuous catheterization.  The service-connected disability was also not manifested by recurrent symptomatic urinary tract infections requiring drainage, frequent hospitalizations, or continuous intensive management.  As such, a disability rating greater than 10 percent for service-connected chronic epididymitis with hydrocele and voiding dysfunction prior to January 16, 2013, is not warranted.

A VA examination report dated in January 2013 shows that the Veteran, in pertinent part, was diagnosed with chronic epididymitis with right hydrocele.  The Veteran, in part, reported experiencing voiding dysfunction.  Symptoms associated with the voiding dysfunction included urinary leakage that required the use of absorbent material that must be changed less than two times per day and nighttime awakening to void three to four times.  There were also reports of decreased force of stream.  X-ray findings supported chronic pain and inflammation that also caused some prostate tenderness.  Inflammation was said to contribute to urinary frequency.  The Veteran denied a history of urinary tract or kidney infections.  There was no retrograde ejaculation.  While the Veteran had history of chronic epididymitis that was initially treated, he had not taken any medication for years.  

Physical examination revealed the penis was within normal limits.  The right testicle was very tender and enlarged with a hydrocele.  The epididymis was tender to palpation.  The prostate was Grade 1 enlarged and tender.  There were no tumors or neoplasms.  

The Board notes that the January 2013 VA examiner also provided a diagnosis of erectile dysfunction secondary to the service-connected disability.  However, separate service connection for erectile dysfunction was granted by the RO in March 2013, and the issue of a disability rating greater than assigned is not currently before the Board.  As such, the rating for the service-connected erectile dysfunction will not be addressed by the Board herein.

Having carefully considered the medical evidence of record from January 16, 2013, the Board finds that a disability rating greater than the 20 percent assigned is not warranted.  In this regard, the Veteran's service-connected disability was not manifested by voiding dysfunction, with urinary leakage requiring the wearing of absorbent materials which must be changed two to four times per day; urinary frequency with daytime voiding interval of less than one hour, or awakening to void five or more times per night; or obstructed voiding with urinary retention requiring intermittent or continuous catheterization.  Moreover, there was no evidence of recurrent symptomatic urinary tract infections requiring drainage, frequent hospitalizations, or continuous intensive management.  As such, a disability rating greater than 20 percent for the service-connected chronic epididymitis with hydrocele and voiding dysfunction from January 16, 2013, is not warranted.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his disorder is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Finally, the Board finds that the Veteran's service-connected chronic epididymitis with hydrocele and voiding dysfunction does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  In this regard, the service-connected disability has not required frequent hospitalizations or otherwise interfered in any significant way with employment of the Veteran.  In the absence of such factors, the Board finds that criteria for submission for assignment of an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 




ORDER

A disability rating greater than 10 percent for service-connected chronic epididymitis with hydrocele and voiding dysfunction prior to January 16, 2013, and greater than 20 percent thereafter, is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


